Citation Nr: 0808729	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  05-03 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease, claimed as impaired breathing.

2.  Entitlement to service connection for pulmonary 
tuberculosis (PTB).

3.  Entitlement to service connection for bronchitis.


ATTORNEY FOR THE BOARD

K. Hughes, Counsel




INTRODUCTION

The veteran served in the Philippine Scouts from May 1946 to 
May 1949.  He also had recognized Guerrilla service from 
March 18, 1945, to June 9, 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  
When this case was previously before the Board in 
January 2007, claims for service connection for cataracts 
(impaired eyesight) and tooth extraction were denied.  The 
Board remanded the remaining claims for service connection 
for coronary artery disease, PTB, and bronchitis to have the 
RO (as the agency of original jurisdiction (AOJ)) initially 
consider additional evidence that had been submitted since 
the July 2005 supplemental statement of the case (SSOC).  See 
38 C.F.R. §§ 19.31(a), (b)(1), 20.800, 20.1304(c) (2007).  
The remand to the RO was via the Appeals Management Center 
(AMC).

The RO has since considered the additional evidence and 
continued to deny these remaining claims in a March 2007 
SSOC, so these claims are again before the Board.


FINDINGS OF FACT

1.  Coronary artery disease was not manifested during the 
veteran's military service or within one year after it ended 
and is not otherwise shown to be related to his service.

2.  PTB was not manifested during service or within three 
years following service and also is not otherwise shown to be 
related to the veteran's military service.

3.  The medical evidence also does not show a current 
diagnosis of bronchitis.




CONCLUSIONS OF LAW

1.  Coronary artery disease was not incurred in or aggravated 
by service and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  PTB was not incurred in or aggravated by service and may 
not be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Bronchitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in his possession pertaining to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  To the extent possible, 
this notice should be provided to a claimant before the 
initial RO decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (Pelegrini II).  But if, for whatever 
reason, this was not done, or the notice provided was 
inadequate, VA may correct this timing error by providing all 
necessary notice and then going back and readjudicating the 
claim - including in a statement of the case (SOC) 
or supplemental SOC (SSOC), such that the veteran is still 
given opportunity to participate effectively in the 
adjudication of his claim.  Mayfield v. Nicholson, No. 07-
7130 (Fed. Cir. Sept. 17, 2007) (Mayfield IV); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Here, by way of letters dated in August 2003 and March 2004, 
both sent before initially adjudicating the claims in April 
2004, the RO satisfied these VCAA notice requirements such 
that a reasonable person could be expected to understand what 
was needed to substantiate the claims and whose 
responsibility, the veteran's or VA's, it was for obtaining 
this supporting evidence.  Thus, the essential fairness of 
the adjudication was not frustrated.  See Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006).  

Moreover, since the veteran's service-connection claims are 
being denied, no downstream disability ratings or effective 
dates will be assigned.  Therefore, there can be no 
possibility of prejudicing him by not providing additional 
notice concerning these downstream elements of his claims 
because they are moot.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007).

If there is even arguably any notice deficiency here, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
the veteran over the course of this appeal, and his 
responses, he clearly has actual knowledge of the evidence he 
is required to submit; and (2) based on his contentions as 
well as the communications provided to him by VA, it is 
reasonable to expect he understands what is needed to 
prevail.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).

As for the duty to assist, the RO has obtained the veteran's 
available service, VA, and private medical records and his 
communications with VA have been considered.  As there is no 
indication or allegation that relevant evidence remains 
outstanding - which is obtainable, the Board finds that the 
duty to assist has been met.  38 U.S.C.A. § 5103A.



An October 2003 response from the service department 
indicates the "record is fire related and there are no smrs 
(service medical records) or sgos (Surgeon General's Office 
extracts).  The only service records available for review 
consist of a copy of the veteran's Affidavit for Philippine 
Army Personnel, a June 1945 Personnel Record and Physical 
Examination report, and a November 1945 record of treatment 
for influenza.  All reasonable efforts to obtain any 
remaining service medical records (SMRs) from the National 
Personnel Records Center (NPRC), a military records 
repository, have been exhausted.  Further attempts to obtain 
these additional records would be futile.  
Accordingly, a March 2004 RO Memorandum makes a Formal 
Finding on the Unavailability of Service Records.  See also 
38 C.F.R. § 3.159(c)(2) and (3).

In addition, a March 2004 communication from the veteran 
informs VA that he does not have his service medical records 
in his personal possession.  Significantly, he further states 
that he did not undergo any medical examination during 
service or upon discharge.  As will be explained, his 
coronary artery disease and PTB were not initially manifested 
until well over 50 years after his military service ended, 
and there is no medical evidence otherwise suggesting a 
causal link between these conditions and his military 
service.  Similarly, the evidence of record does not show the 
required diagnosis of bronchitis, even aside from the 
question of whether this condition is somehow traceable to 
his military service.  And, as mentioned, he has not 
indicated there is any additional evidence that has not been 
obtained that is relevant to these claims.  

In these situations, where the SMRs are incomplete, lost or 
presumed destroyed through no fault of the veteran, VA has a 
heightened duty to assist him in developing his claims, to 
more fully provide reasons and bases for its decision, and to 
consider applying the benefit-of-the-doubt doctrine.  See 
Marciniak v. Brown, 10 Vet. App. 198, 200 (1997), citing 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  This, 
however, does not lower the threshold for an allowance of a 
claim, for example, where the evidence almost but not quite 
reaches the positive-negative balance.  In other words, the 
legal standard for proving a claim is not lowered; rather, 
the Board's obligation to discuss and evaluate evidence is 
heightened.  Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board also realizes the veteran was not afforded VA 
examinations as part of the development of his claims.  Under 
the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. 
§ 5103A(d) and 38 C.F.R. § 3.159(c)(4).

Obviously then, if the veteran does not have a diagnosis of a 
claimed condition, to at least confirm he has it, an 
examination and nexus opinion are not needed to decide his 
claim because there is no existing condition to causally 
relate to his military service.  And even when he has the 
alleged condition, he must show more than current disability 
to trigger the duty to assist.  Rather, there must also be at 
least some probative suggestion of a causal connection 
between the disability and his military service.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).  Further, 
the evidence of this link (or nexus) must be competent, 
meaning by someone with the necessary medical training and/or 
expertise to make this type of determination.  Id.  
Admittedly, the threshold for the duty to arrange an 
examination is rather low.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  But, here, the claims file contains no 
suggestion or other indication that the veteran experiences 
symptoms which have been diagnosed as bronchitis.  The claims 
file also contains no suggestion or other indication that his 
current coronary artery disease or PTB are associated with 
his active military service, despite his unsubstantiated 
assertions to the contrary.  VA is not obligated to provide 
an examination for a medical nexus opinion where, as here, 
the supporting evidence of record consists only of a lay 
statement.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004).

As the evidence establishes the veteran has been provided a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, he was provided notice discussing 
the requirements for service connection, his claims were 
subsequently readjudicated in a SOC and subsequent SSOCs, and 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is, at most, harmless error.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); and 
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Reviewing the 
entire record and examining the various pre-decisional 
communications, the Court concluded the evidence established 
the veteran was afforded a meaningful opportunity to 
participate effectively in the adjudication of his claim.)  
See also 38 C.F.R. § 20.1102.

VA has satisfied its duties to notify and assist and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claims.

Analysis

Service connection is granted for disability resulting from 
personal injury suffered or disease contracted in the line of 
duty during active military service or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131, 1153; 38 C.F.R. 
§§ 3.303(a), 3.306.

A veteran will be considered to have been in sound condition 
when examined for service, except as to defects noted at 
entrance into service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  
38 C.F.R. § 3.304.  Under 38 U.S.C.A. § 1111, as interpreted 
under Cotant v. Principi, 17 Vet. App. 116 (2003), and 
VAOPGCPREC 3-2003 (July 16, 2003), to rebut the presumption 
of sound condition, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to 
service and that the disease or injury was not aggravated by 
service.

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including cardiovascular disease, become manifest 
to a degree of at least 10 percent within one year from date 
of termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  
Similarly, service connection for PTB may be established on a 
presumptive basis if this disease is shown to have initially 
manifested to a compensable degree within three years 
following the veteran's discharge from active duty.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

The Federal Circuit Court has also held that, when a claimed 
disorder is not included as a presumptive disorder, direct 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
"incurred" during service.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).

Service connection may be granted, as well, for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The determination as to whether these three requirements are 
met is based on an analysis of all the evidence of record and 
the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  A determination of 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

The available service medical records are completely 
unremarkable for complaints, treatment, or diagnosis 
referable to a cardiovascular disorder, PTB, or bronchitis.  
These records include a June 1945 report of Physical 
Examination showing the veteran's cardiovascular system and 
lungs, including X-ray if made, were normal.  He was treated 
for mild influenza (the "flu") in November 1945.  A March 
1946 Enlistment Record notes that his health upon discharge 
was "very good."  On his February 1946 Affidavit for 
Philippine Army personnel, "none" was listed in the section 
entitled "chronological record of wounds and illness 
incurred from December 8, 1941, to date of return to military 
control."  His military service ended in May 1949.

Post-service, private and VA treatment records reflect the 
veteran was hospitalized in September 2003.  His final 
diagnoses were PTB and coronary artery disease after that 
September 2003 hospitalization (this date of hospitalization 
may be incorrect because the Medical Certificate identifying 
this hospitalization is dated in July 2003, thus, prior to 
the date of the hospitalization).

As a means of obtaining additional evidence, the veteran has 
submitted numerous VA Form 21-4142, Authorization and Consent 
to Release Information to the Department of Veterans Affairs, 
as well as a September 2003 Request for Information Needed to 
Reconstruct Medical Data.  Although the information provided 
reflects treatment for PTB and coronary artery disease, the 
earliest date he identified for treatment of the PTB is 1993, 
approximately 44 years after his service ended.  And the 
earliest date of treatment for coronary artery disease is 
2003, approximately 54 years after his service concluded.  

Both the service and post-service records do not mention any 
complaints, diagnosis or treatment of bronchitis, and the 
veteran has not identified any such treatment.  

So, in summary, these private and VA post-service medical 
records reflect initial findings of PTB and coronary artery 
disease many years after service, indeed several decades, and 
these records do not contain any mention whatsoever of 
bronchitis, either by way of complaint or objective clinical 
finding or diagnosis.  There is no indication of PTB within 
the first three post-service years or of coronary artery 
disease within the first post-service year.  

The absence of any relevant complaints (e.g., pertinent 
symptoms) or treatment during service and for so many years 
after is evidence that neither PTB nor coronary artery 
disease are attributable to the veteran's military service 
and weighs heavily against these claims.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  There also is no 
medical opinion otherwise linking these conditions to his 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or a disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Thus, service 
connection for PTB and coronary artery disease must be 
denied. 

In addition, these records do not show current findings of 
bronchitis.  Without competent medical evidence confirming 
the veteran has a current diagnosis of bronchitis (to 
establish he has this condition), and linking this diagnosis 
to his military service, he has no valid claim.  See, e.g., 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich 
v. Brown, 104 F.3d 1328 (1997); and Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  See also Mercado-Martinez v. West, 
11 Vet. App. 415, 419 (1998) ("In order for service 
connection for a particular disability to be granted, a 
claimant must establish that he or she has that disability 
and that there is 'a relationship between the disability and 
an injury or disease incurred in service or some other 
manifestation of the disability during service.'"  Citing 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Thus, 
service connection for bronchitis must be denied, as well.

As for his unsubstantiated allegations, a layman such as the 
veteran generally is not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  However, lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (e.g., a broken leg), (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

The net result of these holdings is that the veteran is only 
competent, for example, to testify that he has experienced 
respiratory or cardiovascular symptoms; however, he is not 
competent to provide diagnoses of these symptoms or to 
etiologically link these symptoms and the underlying 
diagnoses to his military service.  

Similarly, it is noted that written communications from the 
veteran reflect his contention that PTB existed prior to 
service and was aggravated as a result of his active duty 
service.  However, despite his recollection to the contrary, 
his service medical records, including the June 1945 report 
of Physical Examination, show his lungs, including X-ray if 
made, were normal, so the presumption of soundness applies.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).  There is 
no contemporaneous medical evidence of record here to support 
concluding he had PTB prior to beginning his service..  Thus, 
the presumption of soundness upon entrance into service has 
not been rebutted.

When all the evidence is assembled VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise (i.e., about evenly balanced for and 
against the claim), with the veteran prevailing in either 
event, or whether instead the preponderance of the evidence 
is against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Here, for the 
reasons and bases mentioned, the preponderance of the 
evidence is against the veteran's claims, so there is no 
reasonable doubt to resolve in his favor.  38 C.F.R. § 3.102.


ORDER

The claims for service connection for coronary artery 
disease, PTB, and bronchitis are denied.



____________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


